Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.  

EXAMINER'S COMMENT
The claims presented within the RCE submission have been examined on the merits.  The claim invention has been examined on the merits and found allowable-(please also refer to the statement below). 
This application is in condition for allowance except for the presence of claims 13, 15 and 17, directed to a non-elected product (composition) without traverse.  Accordingly, claims 13, 15 and 17 have been cancelled.

Remarks and Amendments
Claims 1-2, 4-5, 8-12, 16, 18 and 22-24 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (Front. Agric. China, 2007), in view of Neyra et al. (US 5,589,381) and VillasBoas (US 2013/0078272), and further in view of the admitted state of the art.  Applicant’s arguments/remarks on 07/18/2022 were sufficient to overcome this rejection and which is hereby withdrawn.

Conclusion
	Claims 1-2, 4-5, 8-12, 16, 18 and 22-24 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655